DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claimed “provide an interrupt signal when the representative value is greater than or equal to a threshold value for at least a specified period of time” is unclear. It cannot be determined as written whether the specified period of time pertains to providing the interrupt signal, or whether the representative value is greater than or equal to a threshold value for that specified period of time. Since it can be interpreted in both ways, the metes and bounds of the claim are indefinite. Appropriate action is required. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130255381 (herein Kim) in view of US 6883638 (herein Maxwell).
Regarding claim 22, Kim teaches An accelerometer ([0005]) comprising: 
a microelectromechanical systems (MEMS) device that includes a capacitive structure having a capacitance that is configured to change in response to acceleration of an object (MEMS capacitive sensor 10, [0045]; MEMS capacitive sensor 10 operates to detect capacitance variation generated by displacement of the microstructure 16, [0007]); and 
the ASIC configured to: calculate a representative value that represents the changes in the capacitance in a designated frequency range, wherein the representative value is a root-mean-square (RMS) of an input value (root mean square (RMS) value of the AC voltage of the sensing signal detected from the fixed electrode 17 is detected, [0036]); and 
provide an interrupt signal when the representative value is greater than or equal to a threshold value for at least a specified period of time ([0038] and Fig. 4 and [0039]-[0040] teaches step 406 ends process if detected RMS value is above or below target RMS level).
Further regarding claim 22, Kim does not teach, “an application-specific integrated circuit (ASIC) configured to determine acceleration of the object based at least in part on changes in the capacitance of the capacitive structure.” However, ASICs are known within the capacitive sensor art to determine acceleration as shown by Maxwell (accelerometer 305 is preferable coupled to the corresponding ASIC 410, Col. 7, Line 35; Col. 14, Line 34 teaches capacitance is changed with inclination of accelerometer 305). It would be obvious to one of ordinary skill in the art to incorporate the ASIC of Maxwell with the invention of Kim for at least the purpose of further determining the state-of-health of a sensor assembly and indicate malfunction (Col. 4, Line 67).
Regarding claim 23, Kim teaches wherein the ASIC comprises: drive circuitry configured to provide a drive signal to the MEMS device; input circuitry configured to receive an input signal that represents the changes in the capacitance of the capacitive structure from the MEMS device, wherein the input signal is based at least in part on the drive signal; capacitors coupled between first nodes of the drive circuitry and second nodes of the input circuitry; and switches coupled in series with the capacitors between the first nodes and the second nodes, wherein the switches are controllable to selectively couple the drive circuitry to the input circuitry via the capacitors; wherein the ASIC is configured to calculate a differential signal that represents a difference between the input signal at the second nodes and the drive signal at the first nodes (Referring to FIGS. 1A and 1B, the MEMS capacitive sensor 10 includes a glass substrate 11, silicon layers 12, 14 formed on the glass substrate 11, a microstructure 16 formed by etching silicon layers 12, 14 and a fixed electrode 17 spaced from the microstructure 16 by a certain gap. The MEMS capacitive sensor 10 operates to detect capacitance variation generated by displacement of the microstructure 16. The displacement is caused by a force of acceleration or the Lorentz force based on terrestrial magnetism. That is, as the displacement occurs, a size of the gap between the fixed electrode 17 and the microstructure 16 changes. The gap size 
Regarding claim 24, Kim teaches wherein the MEMS device and the ASIC are included in a single package (MEMS device is implemented by incorporating mechanical components such as mirrors and sensors, and microcircuits on a small silicon chip, [0006]); wherein the MEMS device has input terminals to receive the drive signal from the drive circuitry of the ASIC (amplifying section 52, [0045]); wherein the MEMS device has an output terminal to provide the input signal to the ASIC (fixed electrode 17 spaced from the microstructure 16, [0045]); wherein the input terminals of the MEMS device and the drive circuitry of the ASIC are coupled by wire in the single package (see Fig. 5 teaches connection between electrode 17 and section 52); and wherein the output terminal of the MEMS device and the input circuitry of the ASIC are coupled by wire in the single package (see Fig. 5, [0006]).
For the above claims, it would be obvious to one of ordinary skill in the art to incorporate the ASIC of Maxwell with the invention of Kim for at least the purpose of further determining the state-of-health of a sensor assembly and indicate malfunction (Col. 4, Line 67).

Allowable Subject Matter
Claims 1-21 are allowed.
Regarding claim 1, claim 13, claim 21, and dependents thereof, the prior art does not teach, “the ASIC comprising: analog circuitry configured to measure the changes in the capacitance of the capacitive structure, the analog circuitry further configured to generate analog signals that represent the changes in the capacitance; an analog-to-digital converter (ADC) configured to convert the analog signals to digital signals; and RMS firmware configured to perform a root-mean-square (RMS) calculation on a representation [[of]] that is based on the digital signals to provide an RMS value that represents an amount of the acceleration of the object.” Kim teaches some of the relevant limitations but does not 

Response to Arguments
Applicant's arguments filed 7/15/2021 regarding claims 22-24 have been fully considered but they are not persuasive. 
Applicant first states that Kim does not teach an ASIC. This argument is moot because the Office introduces Maxwell for the ASIC deficiencies.
Applicant states Kim does not teach the MEMS capacitive sensor measures acceleration. The Office disagrees. This is known in the art that these devices measure acceleration. The Applicant correctly cited [0007] that shows it is known in the art that capacitance variation of MEMS capacitive sensors determine acceleration. Furthermore, [[0005] teaches such a MEMS system may be used as an accelerometer. Even further as an example, Maxwell teaches a MEMS sensor that is used to determine acceleration, so this is common knowledge in the art.
Applicant states Kim does not teach interrupting for a specified period of time. As discussed in Interview on July 15, 2021, “a specified period of time” is very broad and as such may be broadly interpreted by the Office. The Office may interpret the length of time that step 408 (in Fig. 4 of Kim) takes as a specified period of time of interruption because it inherently takes time to adjust an offset, however miniscule. Furthermore, the ‘interrupt signal’ is not limited to anything, and the claim does not specify what is being interrupted, so the Office may broadly interpret what constitutes the interrupt signal.
Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852